Citation Nr: 1331169	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sinusitis.

2.  Entitlement to a compensable rating for postoperative nasal and maxillary polyps.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from June 1978 to June 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) in August 2009 (which denied a compensable rating for postoperative nasal and maxillary polyps) and February 2010 (which confirmed and continued the denial of service connection for sinusitis).

Although the RO reopened the Veteran's claim of service connection for sinusitis and denied it on the merits in the May 2011 SOC, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and consider it de novo.  See Barnett v. Brown, 83 F 3d 1380, 1383 (Fed. Cir, 1996), aff'g 8 Vet. App. 1 (1995).  The issue is characterized accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

In her April 2010 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing.  She withdrew this request in correspondence received in May 2010.  However, the Veteran subsequently requested a videoconference hearing in her June 2011 substantive appeal; such hearing has not been scheduled, and the record does not show the request withdrawn.  Because she is entitled to such a hearing upon request, and because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

